DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell 2020/0025318.
In regard to claims 1 and 3, Mitchell discloses a threaded connection comprising;
a pin 140 having a body and a helically extending external pin thread of continuous width (see fig. 4);
a box 200 having a body and a helically extending internal box thread 240 of continuous width (see fig. 5);
wherein the external pin thread and internal box thread are configured for connection with each other such that when connected the pin body and the box body are aligned longitudinally (see fig. 3);
said box thread 244 having a box base 244W in contact with the box body 53 (see fig. 7) and said pin thread 100 having a pin base in contact with said pin body 140;
wherein said pin base is wider than said box base (see figs. 6 and 7 where the horizontal length of the square taken at a point that intersects where 148 is pointing, shown in fig. 6 is larger than width 244W); and
wherein a crest of said pin and said box thread is configured to fit between and is 
symmetrically aligned with neighboring flanks (threads 242 and 100 are symmetrical along a line drawn down the middle of each thread and surfaces 245 align with neighboring flanks 144).
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. 2008/0007060.
In regard to claim 5, Simpson et al. discloses a drill string tubular comprising;
an elongate hollow body having a first end 12 and a second end 14;
a pin 16 extending from said first end; and
a box 18 extending from said second end;
said pin having a body and a helically extending external pin thread 22 of continuous width;
said box having a body and a helically extending internal box thread 20 of continuous width;
and the external pin thread of a first tubular is configured for connection to an internal box thread of a second tubular such that when connected the first tubular and the second tubular are aligned longitudinally (see fig. 1);
said box thread 20 having a box base in contact with the box body and said pin thread 22 having a pin base in contact with said pin body;
wherein the area wherein the box base is in contact with the box body defines the box contact area and the area wherein the pin base is in contact with the pin body defines the pin contact area and wherein said pin contact area and said box contact area are the same (threads on the pin and box are identical); and
wherein a crest of said pin and said box thread is configured to fit between and
symmetrically aligned with neighboring flanks (see fig. 1 and 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679